Citation Nr: 1632400	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
 2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
 
 3.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 28, 1978 to September 1, 1978.  He served in the New Mexico Army National Guard from March 1978 to October 1985, and reenlisted in 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) in Albuquerque, New Mexico.

In January 2012, the Veteran testified via travel board hearing before the undersigned Veterans Law Judge.  The claims file contains a transcript of the hearing.

Although the record contains evidence not yet considered by the AOJ, the Veteran waived AOJ consideration of that evidence in the June 2016 Appellant's Brief and Submission of Evidence.  38 C.F.R. § 20.1304(c).  The Board may consider the merits without remand to the AOJ for consideration of this additional evidence.

This case was most recently before the Board in April 2015.  The Board denied the claims of entitlement to service connection for GERD and to an increased rating for the Veteran's left knee disability.  The Veteran appealed those denials and, in a November 2015 Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court), the parties agreed that the statement of reasons and bases was inadequate with respect to the GERD claim and that the left knee claim should be remanded.

In its April 2015 decision, the Board also remanded the acquired psychiatric disorder claim for further development and readjudication.  The Board requested that the AOJ schedule a VA examination and obtain particular opinions with respect to his acquired psychiatric disorder(s).  As discussed below, the examination was performed and the requested opinions obtained.  In short, and as discussed more fully below, the development completed and the readjudication by the RO constitutes substantial compliance with the remand instructions.  The Board may proceed to the merits of the acquired psychiatric disorder claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issue of entitlement to a rating in excess of 10 percent for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosis of PTSD is not based upon a corroborated stressor, he did not serve in combat, and his stressor was not based on fear of hostile military or terrorist activity. 
 
2.  The weight of the evidence is against a finding that the Veteran has an acquired psychiatric disability that either began during or was otherwise caused by a period of active duty for training.

3.  The weight of the evidence is against a finding that the Veteran's GERD either began during or was otherwise caused by a period of active duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

2.  The criteria for service connection for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

I.  Service Connection for PTSD

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, including PTSD.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).

In this case, the Veteran was never called to active duty, but had a long career in the New Mexico National Guard.  In this capacity, he had both active duty for training and inactive duty for training.

To establish service connection for PTSD the evidence must satisfy three basic elements:  (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Section 3.304(f) also eliminates the requirement that a stressor be corroborated when the claimed noncombat in-service stressor is related to a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  However, the Federal Circuit, in Hall v. Shinseki, 717 F.3d 1369 (2013), explained that this provision does not cover situations such as abuse by military personnel of subordinate military personnel, harassment, suicide of a fellow service member, or a fellow soldier's or sailor's post-service suicide, etc. 75 Fed. Reg. at 39845.  Section 3.304(f)(3) is inapplicable to the Veteran's case.

In Hall, the Federal Circuit also once again affirmed that when a reported stressor is not related to either combat or the fear of hostile military or terrorist activity, then a Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor.

As will be discussed in greater detail below, the Veteran has been diagnosed with PTSD, but he never served in combat, was not diagnosed with PTSD on active duty, and his stressor does not relate to the fear of hostile military or terrorist activity.  Consequently, his statements and testimony alone are not sufficient to establish the occurrence of a claimed in-service stressor, but must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran believes that he has PTSD as a result of his time on active duty for training in boot camp.  At his January 2012 Board hearing, the Veteran testified that when he entered the military in 1978 he was 18 years old and he experienced a lot of verbal and physical abuse from the drill instructors, to the point that he feared for his life.  He reported being unable to get the cadence right and was responsible for the company having to do sit-ups.  He recalled that he had been approached by a group of soldiers one night and told not to mess up again.  However, there is no corroborating evidence to suggest that such an event occurred.  He also stated that he saw a soldier jump out of a three story building (although other accounts suggest that the Veteran did not actually witness such an event, and the Veteran has never actually provided any details for such an incident). 

The Veteran's wife testified that prior to basic training he would open doors and was affectionate, and that after he was angry all the time as well as physically and verbally aggressive.

In May 2010, the Veteran's wife wrote that she had witnessed him go through a lot of emotional issues from the time he completed basic training in 1978.  She indicated that, when they married in 1977, he was an outgoing, hard-working and loving person with a positive attitude.  She recalled that during basic training he would call home crying and telling her that he did not know what he had gotten himself into.  He told her that his drill instructors were verbally, physically and emotionally abusive toward him.  He reportedly feared for his life, and was afraid of blanket parties.  However, she did not indicate that the Veteran ever actually received any blanket party, but instead indicated that the physical abuse consisted of being "pushed around."  The Veteran also reportedly said that the drill instructors would make him do extra push-ups and would pick on him.  She stated that the Veteran was not the same after basic training and that he continues to experience nightmares, anxiety, and panic attacks.  See also January 2012 Board Hearing Tr. at 28 (discussing content of letters from service as including descriptions of the Drill Sergeant "push[ing] him with his body" and verbally abusing him, but no indication of contemporaneous reports of being subjected to a "blanket party").

The Veteran submitted a similar statement in which he also identified being "pushed arund" as the physical abuse he endured and that he feared (but does not indicate he was subjected to) a blanket party.  He also added that years after basic training he saw the movie Full Metal Jacket and it reminded him that a soldier in basic training tried to kill himself by cutting his wrist and another jumped out of a window.  However, there is no suggestion that the Veteran actually witnessed any suicide, and he never provided VA with any information to corroborate such an event.

As noted, the evidence does not show that the Veteran was actually attacked in a blanket party, and it does not show that he actually witnessed any suicide attempt.  The Veteran was asked for additional details regarding his reported stressors that would allow development to be conducted to research the stressors, but the Veteran did not provide sufficient details such as dates or names.  In January 2011, the RO determined that based on the evidence of record there was insufficient evidence to submit to the Joint Services Records Research Center (JSRRC) to research any reported stressors.  The Board notes he later testified that he did witness the soldier jump out of a three-story building in an attempt to commit suicide, but, again, the Veteran has not provided any information that would permit corroboration of his statement or testimony.  See January 2012 Board Hearing Tr. at 26.  (The Board also notes that no psychiatrist has opined that his diagnosed psychiatric condition is etiologically related to either of these alleged incidents.)

At his Board hearing, he did not discuss the alleged "blanket party" when describing his in-service stressors, but focused on verbal abuse, alleged mental abuse in the form of pressure from his superiors and peers to improve his performance (including by word and being forced to do additional push-ups), and getting "pushed around a few times by the Drill Sergeants."  See January 2012 Board Hearing Tr. at 25.  But by his own testimony, he indicated:  "basically, you know, I suffered the abuse, verbal abuse."  Id.

The Board acknowledges that the Veteran has been diagnosed with PTSD, but as noted, a current diagnosis is but one of several criteria that must be met to establish service connection for PTSD.

Here, in January 2012, a VA psychiatrist wrote that the Veteran essentially had PTSD as a result of a blanket party.  However, as noted, there is no corroboration that the Veteran was ever involved in a blanket party.  In fact, even the Veteran's statements on this point are inconsistent.  

For example, a March 2010 treatment note indicates he "was being pushed and shoved" during basic training and that he was subjected to verbal abuse.  He does not mention a blanket party or being hit, punched, or otherwise assaulted (beyond the pushing/shoving).  An April 2010 treatment note by a clinical social worker shows he reported that he could not sleep during service because he was afraid he would get a blanket party.  The Veteran "states it never happened to him, but [he] lived in fear" that it would.  Similarly, also in April 2010, his treating psychiatrist indicated that he told her about the blanket parties perpetrated on peers, but states the Veteran "did not participate, but he lived in fear that it could happen to him."  Then, just a few months later, the Veteran told his treating provider in August 2010 that he had nightmares and recurrent memories of the blanket party he got in basic training, and in later records, he talks about being "beaten" or hit during a blanket party.  However, in his stressor statement in May 2010, he talked about blanket parties happening to others and stated he "lived in fear thinking this could happen" to him.  Therefore, not only is there no independent corroboration that a blanket party occurred and the Veteran was assaulted, but his own statements on this point are extremely inconsistent. 

To be clear, the Board acknowledges that, subsequently, such as in VA treatment records and the May 2015 VA examination, the Veteran has often reported being subjected to a "blanket party."  But see January 2012 Board Hearing Tr. at 21-27 (failing to mention the alleged blanket party, though relating an incident at night where his peers verbally told him "not to mess up again.").  However, the Board finds the initial inconsistencies to be more significant than the later consistencies.  This assignment of weight is due, in part, to the fact that the earliest statements on the subject indicating that he personally was not subjected to a "blanket party" were made primarily in the context of receiving medical treatment, whereas the more recent, more consistent statements were made in hearings, submissions, and VA examinations for the purpose of supporting a claim for benefits.  See, e.g., Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence "is appropriate where they will assist in the articulation of the Board's reasons"); Caluza, 7 Vet.App. at 511 (interest may affect credibility).  In other words, his statements on this point have become more supportive of his claim for benefits over time which the Board finds reduces their credibility.

The Board recognizes that in cases where personal assault is alleged, VA has a duty to look to other evidence to include changes in behavior.  Here, the Veteran's spouse suggested that he changed after basic training.  However, the fact remains that while the Veteran has alleged life changing stress in basic training, he nevertheless remained in the National Guard from 1978 through 1985, and then after a several year absence, he reenlisted in 1991.  The Board does not find any evidence beyond the statements from the Veteran, his wife, and, recently, two friends to support actual behavioral changes following basic training.  The Veteran never requested a transfer to another military duty assignment and he served for nearly 20 years in the National Guard following basic training, including reenlisting; the Veteran's personnel records do not show any deterioration in work performance; the Veteran did not turn to substance abuse; and there were no unexplained economic changes.

Service treatment records also fail to show any psychiatric symptoms such as depression, panic attacks, or anxiety without an identifiable cause.  On periodic physicals in September 1991 and May 1996 the Veteran was found to be psychiatrically normal.  On medical history surveys completed in conjunction with the periodic physicals in September 1991 and May 1996, the Veteran specifically denied any frequent trouble sleeping, nervous trouble, or depression/excessive worry.

The Veteran was eventually diagnosed with a depressed mood years after leaving the National Guard, but this was related to his general medical condition and not to basic training or his National Guard service.

In summary, while the Veteran and his wife now assert that his personality changed following basic training, such a contention is not supported by the service treatment records which do not mention any medical problems.  Likewise, it is unclear why, if basic training was so traumatic, that the Veteran would continue to serve for seven years thereafter and then to reenlist and serve for another decade.  Moreover, a close reading of the Veteran's statements suggests that he was not actually assaulted in a blanket party or otherwise.

The Board acknowledges that boot camp is a trying time in many young soldiers' lives, and it is certainly plausible that a drill instructor's demeanor might not be appropriate in the average work place.  However, having reviewed the evidence in this case, the Board finds no evidence to support any contention that the Veteran was physically harmed during basic training by either drill instructors or by fellow recruits.

The Board has carefully reviewed the statements and testimony from the Veteran's wife and recognizes that statements made to family members may constitute evidence sufficient to corroborate an in-service personal assault.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  However, in this case, though the Veteran's spouse did testify that the Veteran reported being "pushed" by a drill instructor, she did not testify that the Veteran had told her that he had been personally assaulted in a blanket party.  She also did not allege being told by the Veteran that he witnessed any attempted suicide.  For the reasons discussed above and after assessing the demeanor and biases (e.g. support of her husband, financial interest in the outcome of this matter) of the Veteran's spouse, the Board finds that her testimony is not credible evidence that corroborates an in-service personal assault on the Veteran.

The Board also recognizes that a post-service medical opinion may be used to corroborate an in-service personal assault.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (citing 38 C.F.R. § 3.304(f)(5)).  However, the Board must evaluate the medical opinion in the context of the other record evidence and must determine the weight to be afforded that opinion.  Id. at 1382, n.1; see also 67 Fed.Reg. 10,330 ("In diagnosing PTSD, doctors typically rely on the unverified stressor information provided by the patient.  Therefore, a doctor's recitation of a veteran-patient's statements is no more probative than the veteran-patient's statements made to VA.  Therefore, VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred.... Opinions given by such professionals ... are weighed along with all the evidence provided.... VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.").

There are several medical opinions of record.  As discussed above, the treatment records contain the Veteran's conflicting reports regarding his in-service experiences.  His treatment records contain a January 2012 "Care Coordination Patient Letter" in which the Veteran's treating psychiatrist recounts the Veteran's symptoms and relates them to his experiences in the military including "[t]he incident in particular at Fort Dix when you were treated with that 'blanket party' caused fear in you where you could not speak out."  The Board acknowledges that this provides some medical justification for the silence in the medical records around the time of that incident.  However, it does not explain the lack of evidence in his service records of behavioral changes, his decision to stay in the military for many years, to re-enlist after having left for a period of years, his own and physician's representations in the medical record that he did not have psychiatric symptoms or any diagnosable condition until many decades after the alleged incident, the lack of psychiatric treatment for many years after the incident and after he left the military, and his initial denials during treatment that he had, in fact, experienced a 'blanket party.'  While the Board cannot say this sort of medical opinion has no probative value, the slight probative value of these sorts of opinion in this Veteran's treatment records has been overwhelmed by the evidence against finding credible the Veteran's reports of an in-service personal assault and resulting symptoms.

In May 2015, the Veteran underwent another VA examination for the purpose of determining the correct diagnosis of his symptoms, the etiology of any diagnosed condition, and to provide medical evidence regarding whether the examiner believed the Veteran's alleged stressors actually occurred.  The VA examiner documented the Veteran's report of his in-service experiences, including being subjected to a "blanket party."  The examiner concluded that the Veteran's currently diagnosed PTSD is more likely than not related to his active service.  The examiner also described the markers that, he felt, may substantiate the alleged stressor:

Claimant's in-service stressor is the result of a personal assault by superiors.  He experienced episodes of depression, anxiety, and fear without knowing or understanding the origin or why these symptoms were occurring.  His behavior became so abusive and controlling toward family members as to nearly re-enact the trauma upon them.

The Board notes that the examiner's explanation for crediting the alleged stressor is based on the Veteran's reports, rather than on any independent evidence in the record (including other medical evidence).  With respect to the "episodes of depression, anxiety, and fear", the medical record is silent on these issues until 2010.  There is no other evidence of those episodes beyond the Veteran's and his spouse's reports.  Likewise, the evidence of abusive and controlling behavior consists entirely of the Veteran's and his spouse's testimony and statements.  Therefore, the credibility of the testimony by the Veteran and his wife are crucial to the medical opinion and to resolution of this claim.  Credibility determinations are the province of the Board.  Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (stating that it is the Board's duty to weigh the evidence and to determine its credibility and probative value).

The Board acknowledges the VA examiner's medical opinions, but finds that they have little probative value regarding the credibility of the Veteran (and none with respect to the credibility of the Veteran's spouse as he never evaluated her).  The assignment of little probative value is due to the fact that the examiner's opinions, as the Board interprets them, only establish that the reported post-service symptoms and alleged behavioral changes are medically plausible reactions to the described events.  The opinions have little value in determining whether the symptoms, behavioral changes, and in-service assault actually occurred.  As discussed at length above, the Board finds that the other evidence of record weighs heavily against finding either that the Veteran experienced psychiatric symptoms until decades after the alleged events or that the Veteran experienced dramatic behavioral changes.  Again, and as only two examples from the prior discussion, his psychiatric evaluations were all normal until he sought treatment in 2010 and his military personnel records fail to contain any indications of behavioral changes.

In addition, the record contains the medical opinion of a private examiner who evaluated the Veteran in May 2016.  The private examiner opined that the Veteran's PTSD symptoms rendered him "totally disabled from meaningful and gainful employment since 2006."  The examiner based that opinion on the Veteran's statement that he retired in 2006 because "he was not able to continue due to worsening anger, irritability, recklessness, dissociative episodes, loss of focus and concentration, distraction, and the inability to attend to his responsibilities."  The Veteran explained to the private examiner that he retired prior to seeking treatment because he thought that, "if he discontinued work[,] the symptoms would remit."  The private examiner does not address the Veteran's prior statement to his treating mental health provider that he retired in 2006 "due to his pain condition in his knees and is [sic] hard of hearing."  See April 2010 Mental Health Note (also stating "since he retired in 2006, he has noticed that he has frequent anger outbursts and feels its time to deal with" (emphasis added)).

Moreover, the private examiner specifically disagreed with the VA examiner's and treaters' opinions that the Veteran suffers from mild or transient symptoms of PTSD that simply decrease his work efficiency and ability to perform occupational tasks only during periods of stress."  The private examiner's description of the VA examiner's opinion on the severity of the Veteran's condition is accurate.  Moreover, the VA examiner's opinion is more consistent with the treatment records which contains treater-assigned GAF scores ranging from 50 to 60.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV") (containing a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (discussing the DSM-IV and GAF scores).  The Board notes as well that medical treatment records prior to the Veteran's first presenting for mental health treatment do not indicate or document PTSD symptoms, much less severe symptoms as described by the Veteran to the private examiner.  See, e.g., January 2010 VA Nursing Note (containing the results of a negative PTSD screening test in which the Veteran denied symptoms commonly associated with PTSD).

Although the severity of the Veteran's PTSD is not directly at issue, the Board has discussed these opinions in detail because they deviate dramatically from the other opinions of record.  This suggests to the Board that the private psychiatrist has not conducted a dispassionate, objective analysis of the evidence.  Owens, 7 Vet. App. at 433; Washington, 19 Vet.App. at 367-68.  Instead, the Board finds, based on this and other indicators in his opinion, that the private examiner has completely, and uncritically, adopted the opinions of the Veteran (e.g. his present explanation as to why he retired, his description of symptoms from 2006 until the present, his explanation for discrepancies in his initial reports, etc.) and has otherwise based his own opinions on his finding that the Veteran is exceptionally credible.

With respect to corroborating the stressors, the private examiner discusses and disagrees with many of the reasons identified by the Board as supporting its prior decision.  The examiner addressed the inconsistencies between the Veteran's earliest statements to his psychiatrists and later statements in the course of pursuing a claim for benefits by stating:  "[I]t is easily ascertainable from the medical record, and communication with the Veteran, that his initial denial was purely associated with the veteran's difficulties opening up to his physician and expressing the truth about his traumatic experience."  The Board notes that this opinion is explicitly based, in significant part, on the Veteran's own representations to the examiner.  To the extent it is, the probative value of the opinion is significantly reduced because of the Board's unfavorable credibility determination.  See Nieves-Rodriquez v. Peake, 22 Vet.App. 295, 304 (2008) (probative value arises from an accurate factual basis).  

The Board also finds inaccurate the statement that "it is easily ascertainable" that the Veteran's inconsistencies are due to reluctance based in guilt and shame.  Reticence in opening up is but one explanation that may fit the available evidence to explain the discrepancies.  Again, the Board notes that the Veteran's inconsistencies occur on multiple occasions, the initial statements came after the Veteran took steps to address his issues and in the context of treatment, and the later assertions that he was subjected to a blanket party occurred primarily in the context of a claim for benefits.  Moreover, there are additional inconsistencies in the Veteran's statements that would not involve guilt and shame (e.g. his April 2010 statement regarding the reasons for his employment versus his statements on that subject to the private examiner).  On this record, it is emphatically not "easily ascertainable" that the Veteran's initial inconsistencies were due solely or primarily to his reluctance to open up to health care professionals in the context of confidential medical treatment.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Credibility determinations are the Board's province.  The Board has considered the private examiner's medical opinions, but continues to find that the Veteran's statements regarding being subjected to a blanket party during ACDUTRA lack credibility, including, in part, due to inconsistencies in his reports of that incident and other relevant events.

The examiner also discusses the lack of markers indicating behavioral changes in the Veteran's service records or other documentary evidence.  The private examiner's explanation is that the Veteran was able to suppress and deny the memories and "remain composed in his professional life while dealing with the psychiatric symptoms ineffectively, but internally."  The private examiner opines that his calm and composure did not carry over into his personal life, but, again, the examiner's statements regarding his changed behavior at home is based entirely on the Veteran's and his spouse's statements, so is based in significant part on the examiner's credibility determinations.  The Board has an independent responsibility to make credibility determinations, including particularly with respect to witnesses, such as the Veteran's spouse, whose demeanor the Board, but not the examiner, has had the opportunity to observe.

The examiner also relies on the statements of the Veteran's friends submitted along with the June 2016 Appellant's Brief.  The friends described the Veteran as easy going and sociable prior to basic training, but confrontational and distant when he returned.  The private examiner relies on these statements, as well as those of the Veteran and his spouse, as indicators of behavioral changes consistent with an assault like that described by the Veteran.  The Board accepts and credits the private examiner's statements that the described changes are consistent with an in-service assault and the Board recognizes that it could rely on those statements and the other evidence of record to conclude that the in-service assault occurred.  38 C.F.R. § 3.304(f)(5) ("may constitute credible evidence of a stressor").  However, the statements come many decades after the events, do not directly attest to an in-service personal assault, and do not directly address the Veteran's alleged abuse home behavior (i.e. the behavior primarily relied upon by the examiners who have provided favorable opinions).  While the Board gives these statements some slight probative value in favor of corroborating the alleged stressors, for the reasons set forth above and below, the Board continues to find that the greater weight of the evidence is against finding that an in-service assault actually occurred.

The Board finds, upon consideration of the entire record, that the greater weight of the evidence is against finding that the in-service stressors have been corroborated by credible evidence.  Mengassi, 638 F.3d at 1382.  In making this determination, the Board has considered, among the other reasons discussed above, the Veteran's and his wife's testimony and demeanor at the Board hearing, their financial interest in a favorable resolution of this matter, the inconsistencies in their statements, and the inconsistencies between their statements and the other evidence of record.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995) (Board's credibility assessment may include consideration of bias, conflicting statements, and inconsistencies with other evidence of record); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); Arneson v. Shinseki, 24 Vet. App. 379, 382-383 (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]").

Because a reported stressor has not been corroborated, the criteria for service connection for PTSD have not been met.  Accordingly, the Veteran's claim for service connection for PTSD is denied.

The inquiry does not end here, as the Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, a claim for PTSD must be adjudicated as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran has been diagnosed with several Axis I psychiatric disorders other than PTSD.  However, the evidence does not suggest that they either began during or were otherwise caused by his active duty for training.  In April 2010, the Veteran presented for treatment at VA mental health.  He related his problems and fears related to basic training as well as the fact that several peers had attempted suicide in service.  The psychiatrist diagnosed depression related to his medical condition.  A licensed social worker reached the same diagnostic conclusion in April 2010.  In May 2010, the Veteran was diagnosed with a mood disorder with symptoms of PTSD.  However, again, the Veteran's acquired psychiatric disorder was related to his general medical condition and not to his active duty for training.

Service treatment records similarly do not show any psychiatric complaints or treatment during the Veteran's many years in the National Guard.  As noted, on periodic physicals in September 1991 and May 1996 the Veteran was found to be psychiatrically normal.  On medical history surveys completed in conjunction with the periodic physicals in September 1991 and May 1996, the Veteran specifically denied any frequent trouble sleeping, nervous trouble, or depression/excessive worry.  On the 1996 survey the Veteran did indicate at least one health problem suggesting that he did more than simply a perfunctory denial of all medical conditions.  It is also noted that the Veteran reenlisted in the reserves in 1991 and served for a decade.

The evidence does not show the onset of any psychiatric problems during active duty for training or inactive duty for training.  Rather, the first psychiatric diagnosis came a number of years after service.  Additionally, the Veteran's claims file is void of a medical opinion of record even suggesting that the Veteran has an Axis I psychiatric disability, other than PTSD, that is the result of his service in the National Guard; and the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a psychiatric disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The weight of the evidence is against finding that the Veteran's diagnosed acquired psychiatric disorders other than PTSD are/were related to any in-service event.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied. 

II. Service Connection for GERD

As previously noted, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran claims service connection for GERD.  With respect to a current disability, medical records show diagnosis of esophagitis, non-erosive gastritis, and diverticulosis.  In accordance with the March 2014 Board decision, the Veteran was provided with a VA examination and the examiner determined that he was diagnosed with GERD in 2008, and that he currently has the signs and symptoms consistent with GERD.  A current disability has been established.

The Veteran's service treatment records show that while on active duty for training, he awoke the night of August 5, 1997, with severe stomach pain and was referred to the hospital for evaluation.  The impression at the hospital was of abnormal bowel gas pattern with multiple air fluids levels.  Under applicable regulations, active military service includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 C.F.R. § 3.6.  Accordingly, the Board does not dispute that the Veteran experienced an abdominal problem during active service.  

The dispositive question is whether his current disorders are related to the "disease or injury incurred or aggravated in the line of duty."  Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.6.

The Veteran was provided with a VA examination in February 2005, in relation to a claim for service connection for, inter alia, abdominal pain.  He reported daily heartburn, and stated that two or three times a week he had upper epigastric pain that was crampy in nature and could last for a few hours.  Upon examination, the examiner noted that the Veteran's abdomen was soft, and there was no guarding, rebound, masses, hepatosplenomegaly, or tenderness to palpation.  The examiner concluded that there was insufficient evidence to warrant a diagnosis of any acute or chronic medical condition.  The Veteran reported the occasional use of ibuprofen, but the examiner did not note any use of over-the-counter (OTC) heartburn remedies (e.g. Rolaids, Tums, etc.). 

The Veteran was provided with a VA examination in April 2014 to specifically determine the etiology of his GERD.  The examiner obtained the Veteran's medical history, noting that the Veteran was hospitalized during service for severe abdominal pain, diagnosed with acute gastroenteritis and UTI, and was treated with antibiotics and IV fluids.  The Veteran reported experiencing heartburn and reflux since that day, and taking over the counter mediations (OTCs).  However, the examiner noted that there was no documentation of OTCs prior to 2008.  Diagnostic imaging from 2008 showed esophagitis, diverticulosis, and previous diverticulitis.  Finally, the examiner noted that the Veteran was diagnosed with GERD in 2008, and was currently taking Pantoprazole for his symptoms.  Upon examination, the Veteran denied any weight loss, GI bleed, or symptoms of anemia.  He did not have esophageal stricture, spasm, or diverticula.  There were no other significant diagnostic test findings or results.  The Veteran reported that his esophageal conditions did not impact his ability to work.  The examiner remarked that the Veteran had the signs and symptoms of GERD, and his symptoms were controlled with PPI.

Following review of the claims file and the Veteran's medical records, and an in-person clinical interview of the Veteran, the VA examiner concluded that the Veteran's gastrointestinal disorders are not related to service.  In support of his conclusion, the VA examiner explained that the Veteran's medical records did not show clinic visits for evaluation or treatment for GERD immediately before or after the hospital visit in service, nor evidence of chronic abdominal or esophageal condition during service.  There was no documentation of use of OTC medications prior to 2008.  Additionally, the examiner explained that as to the Veteran's diverticulitis, the prevalence of that disorder for a person under the age of 40 is less than 20 percent.  The examiner further noted that diverticulitis is a chronic condition marked by episodes of bleeding, severe abdominal pain, and fever.  These symptoms were absent from the Veteran's file following his hospitalization in service.  (The initial report by the examiner included a typographical error, specifically, the report indicated that the in-service incident happened in 1995 rather than 1997 as reflected in the service records.  She provided an August 2014 addendum acknowledging and correcting the error.)

The Board finds that the April 2014 VA examiner's findings and opinion constitute competent and credible evidence that the Veteran's gastrointestinal disorders are not related to service.  Nieves-Rodriquez, 22 Vet.App. at 304.  In the November 2015 JMR, the parties agreed that the Board needed to discuss the factual basis of the April 2014 VA examiner's opinion and specifically resolve the credibility of the Veteran's testimony that he self-medicated with OTC heartburn relief remedies.  See November 2015 JMR at 4.  

First, while the examiner stated in her rationale that "[t]here was no evidence of use of over the counter GERD medication such as Tums prior to 2008", the Board finds that the reference is to any documentation of the use of such medications prior to 2008 rather than to a lack of lay statements to that effect.  Medical reports must be read as a whole and in the context of the evidence of record.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); Buczynski v. Shinseki, 24 Vet.App. 221, 226 (2011) (noting duty of rating specialist to interpret examination reports).  Here, the examiner had already acknowledged the Veteran's allegation that he had used OTC remedies continuously since the in-service hospitalization.  The Board will not assume the examiner's report is internally contradictory where a logical alternative interpretation of the sentence is more consistent with the report and the record as a whole.  In short, the Board finds that the examiner was not unaware of the Veteran's testimony and her report is not deficient as inaccurately based on an assumption that there was no such testimony.

Second, the examiner based her opinion with respect to GERD on several factors including, as noted above, lack of evidence that the Veteran had GERD in service, the lack of evidence that he developed GERD shortly after the in-service incident, and the lack of evidence of symptoms or treatment for GERD (other than the Veteran's lay statements) until 2008.  Her rationale is detailed and convincing.

The parties conceded in the JMR that the Board had to conclusively and explicitly make a "credibility determination related to [the Veteran's] assertion that he took over-the-counter medications for GERD symptoms since August 1997."  The Board finds that his assertion and his wife's similar assertion are not credible.  Specifically, while the Board finds it likely that the Veteran began taking OTC heartburn medications sometime prior to 2008, it is unlikely he did so "since August 1997" or for years after service.  

During his January 2012 Board hearing, the Veteran related the circumstances regarding his hospitalization in 1997 for abdominal pain.  He also testified that he was not diagnosed with any condition at that time; rather, his doctors told him that he was dehydrated.  After that incident, he indicated that he experienced a lot of acid reflux and heartburn, and self-medicated by taking OTCs such as Rolaids and Tums.  The Veteran testified that although he tried to treat his condition himself, he eventually sought treatment in 2008.

The Board acknowledges the Veteran's explanation that he has no receipts to document purchases of OTC remedies.  See May 2014 Statement of the Veteran.  The Board does not expect that he would maintain receipts for OTC medications for a decade, so does not rely on a lack of receipts in discounting the Veteran's testimony.

The Board also acknowledges the Veteran's and his wife's testimony at the Board hearing that he self-medicated until his symptoms became so bad that he decided to go to the doctor.  See January 2012 Board Hearing Tr. at 16 and 20.  The Board finds credible the assertion that he used OTC medications at some point prior to seeking medical treatment.  However, the Board does not credit his testimony that he used OTC medications from the date of hospitalization in 1997 until 2008.  In addition to basing this determination on an evaluation of the witnesses' testimony and demeanor, the Board also notes that the 1997 hospitalization did not result in a diagnosis (whether of GERD or otherwise) and the 2005 VA examination also did not result in a diagnosis of GERD or any other esophageal condition.  Moreover, neither the 2005 VA examination nor the other available medical records indicate any use of OTC heartburn medications, despite the fact that the 2005 VA examination did document his use of ibuprofen.  The Board finds that the testimony of the Veteran and his wife that he used OTC medications from 1997 through 2005 lacks credibility.  Washington v. Nicholson, 19 Vet.App. 362, 366-67 (2005).  The examiner's opinion is not based on an inaccurate factual basis because the examiner reached the same conclusion as the Board with respect to the use of OTC medications.

In addition, the Veteran's medical records are consistent with, and therefore are supportive of, the April 2014 VA examiner's findings.  Private medical records submitted by the Veteran show that he underwent an upper endoscopy in March 2008 due to complaints of epigastric pain and reflux symptoms.  The procedure revealed Grade A esophagitis in the gastroesophageal junction, as well as congestion and erythema in the antrum, which was compatible with non-erosive gastritis.  There was an otherwise normal EGD to the second part of the duodenum.  It was recommended that the Veteran follow anti-reflux measures and take Prilosec.  A colonoscopy report from August 2008 showed multiple diverticula with medium openings in the whole colon, indicating moderate diverticulosis.  There was also mild narrowing in the sigmoid colon, indicating prior diverticulitis.  The Veteran presented to the VA medical center in El Paso in March 2009 to establish care.  At that appointment, the Veteran complained of heartburn and acid reflux.  Anti-reflux measures were discussed with the Veteran. 

The Board finds that the weight of the evidence shows that the Veteran's current gastrointestinal disorders are not related to service.  Although the Veteran claims that he experienced heartburn and acid reflux following his hospitalization in service, there is no evidence of treatment or diagnosis of a gastrointestinal disorder until 2008, more than a decade after he claims his symptoms first began.  The Board does not consider this lack of evidence dispositive in and of itself; however, the Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds the absence of treatment particularly probative in light of the lack of findings by the February 2005 VA examiner sufficient to render a diagnosis.

Additionally, the only evidence supportive of the Veteran's claim for entitlement to service connection are his own statements that his current gastrointestinal disorders are related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Veteran's condition was only diagnosed after sophisticated testing and imaging.  His diagnosed conditions are not susceptible to lay diagnosis as, for example, a broken leg would be.  Etiology of this sort of condition is also beyond the competence of an ordinary lay person, particularly given that observable symptoms (such as abdominal pain) may be due to any one of several causes.  Therefore, the Board finds that the Veteran's opinion that his gastrointestinal disorders are related to service is not competent evidence of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  To the extent his testimony is competent, such as on the issue of whether he continued to experience abdominal pain after service, the Board has considered that evidence, particularly in light of the VA examiners' opinions regarding the cause of his pain then and the cause of his pain now.

In sum, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for gastrointestinal disorders.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply and the claim is denied.  See 38 U.S.C.A. § 5107(b) (2014).

III. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, all notice duties have been met.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Here, such notice was provided in a March 2011 statement of the case, and the Veteran's claim was readjudicated thereafter by a supplemental statement of the case in December 2011.

In any event, neither the Veteran nor his representative has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, private treatment records, lay statements, and VA treatment records have all been obtained.  Additionally, the Veteran and his wife both testified at a hearing before the Board.

The RO official or VLJ who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. 3.103(c)(2).  At the January 2012 hearing, the VLJ did not specifically note the criteria for establishing service connection for PTSD.  However, the Veteran's representative and the VLJ did ask specific questions directed at identifying the Veteran's reported stressors which is the principal area of contention in this case.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Similarly, the VLJ's and the representatives discussion of service connection for a gastrointestinal disorder adequately informed the Veteran of the facts at issue and the type of evidence needed to substantiate the claim.  Additionally, neither the Veteran nor his representative has asserted, prior to, during or after his appeals to the Court, that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was provided relevant VA examinations including in April 2014 (with an August 2014 addendum) and May 2015.  As these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The adequacy of the May 2015 examination and resulting opinions have not been challenged by the Veteran or his representatives.  

The Veteran has challenged the adequacy of the April 2014 VA examiner's opinion (but not the examination).  Specifically, he argues that the opinion is inadequate because it was based, in part, on finding that he did not continuously use OTC medications to treat GERD-like symptoms beginning in 1997.  See June 2016 Appellant's Brief.  However, because the Board has concluded that the Veteran's testimony on that point is not credible, the factual basis of the examiner's opinion is accurate.  No remand is required.  See November 2015 JMR (stating that, "depending upon how the Board resolves that issue" (i.e. the use of OTC medications and continuous symptoms since 1997), the Board may need to remand for an examination).

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.



      Continued on next page

REMAND

In the November 2015 JMR, the parties agreed that the Veteran was entitled to another examination to address the severity of his left knee arthritis, to include considerations of functional impairment pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Additionally, in the JMR, the parties agreed that further discussion is necessary regarding evidence indicating  "[m]ild grade 1 laxity with anterior glides of the tibia on the femur" reported upon initial evaluation conducted at MiraSol Lymphedema & Rehab Center on December 28, 2009.  The Board finds that it would be helpful if the examiner discussed whether this record (or any other evidence) indicates lateral instability of the left knee.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any pertinent VA clinical records, particularly including from the El Paso VA Health Care Center and associated clinics, for the period from June 2015 to the present.

2.  After obtaining updated treatment records and any other development deemed necessary, schedule the Veteran for an examination to assess the severity of his left knee disability.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, it would be helpful if the examiner would discuss the notation of "[m]ild grade 1 laxity with anterior glides of the tibia on the femur" reported upon initial evaluation conducted at MiraSol Lymphedema & Rehab Center on December 28, 2009.  Specifically, it would be helpful if the examiner discussed whether this record (or any other evidence) indicates lateral instability of the left knee.

4.  Thereafter, readjudicate the left knee claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


